     Case: 3:02-cv-00476-bbc Document #: 91 Filed: 07/20/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                             Plaintiff,

              V.                               Case No. 02-C-0476

RENEE M. SANTORO,

                             Defendant.


                       ORDER TO QUASH BENCH WARRANT


      Upon consideration of plaintiff's motion,

      IT IS HEREBY ORDERED that the bench warrant issued by this Court on

December 10, 2019, is quashed.
                      (1:1
                                  _ _ _~ 2021.
      Dated this ?)) day of _ _J_U_(Y'




                                          BARBARA B. CRABB ·
                                          United States Distri€t Judge
                                                        M'l&t.,-r-/Wfi..
